DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:  Cancel claims 13-18.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 22 April 2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 13-18 directed to inventions non-elected without traverse.  Accordingly, claims 13-18 have been cancelled.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art of record, Wang (US 2018/0210571), neither shows or suggests an optical fingerprint identification unit comprising, in addition to other limitations of the claim, a photoluminescent layer, wherein the photoluminescent layer is configured to receive the visible light reflected by a fingerprint and convert the visible light that is received into non-visible light.
Due to their dependencies upon independent claim 1, claims 2-12 are also allowable.
The subject photoluminescent layer described earlier is provided for obtaining a pattern of the fingerprint according to properties of the non-visible light, thereby increasing detection accuracy.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 2021/0358984) teaches a display device including a surface texture recognition sensor.  Lin (US 2015/0369661) teaches a multi-purpose thin film optoelectric sensor.  Kozuma (US 2011/0043473) teaches a display device with a touch sensor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        17 June 2022